DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180046467A (467’).
Regarding claim 1, 467’ teaches a display module comprising (Fig 3): a display panel (300); an optical film set (250); a backplane (200); at least two first bonding members (RS1, RS2) bonding the display panel, the optical film set, and the backplane together; and a second bonding member (400; page 5 para 0003); wherein: the optical film set is stacked between the display panel and the backplane (Fig 3); one first bonding member (RS2) is disposed between the display panel (300) and the optical film set (250), and a second first bonding member (RS1) 
However, 467’ fails to teach the first bonding members are made of light-transmitting material and the second bonding member is made of light non-transmitting material.
It would have been obvious to one of ordinary skill in the art to modify 467’ by employing a light transmitting adhesive resin for the first bonding members and non-light transmitting adhesive for the second bonding material in order to increase the display area and include the area occupied by the first bonding material while preventing light loss through the side of the display module.
  Regarding claims 3 and 12, 467’ teaches all of the elements of the claimed invention as stated above.
However, 467’ fails to teach wherein the second bonding member is silica gel.
Opaque silica gel is routinely utilized in the liquid crystal display art to bond display components together and recognized for its suitability to prevent light loss through the peripheral side surfaces of the display components. Accordingly, Official notice is hereby taken regarding the use of opaque silica gel as a bonding material in the liquid crystal display art. Accordingly, it would have been obvious to modify the display of 467 by utilizing an opaque silica gel bonding material as the second bonding material 400 in view of its equivalent bonding performance as well as its ability to prevent light loss through the peripheral side surfaces of the display components. 
Regarding claim 4, 467’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (Fig 3, 250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the display panel, the optical film set, and the backplane have a same size (Fig 3); the first bonding members (RS1, RS2) are respectively 
Regarding claim 5, 467’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the display panel, the optical film set, and the backplane have a same size (Fig 3); the first bonding members (RS1, RS2) are respectively applied on an edge portion of the first adhering surface and the second adhering surface; the second bonding member (400) is applied on a peripheral side of the display panel, the optical film set, and the backplane. 
Regarding claim 6, 467’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the optical film set and the backplane have a same size (Fig 3); the display panel (Fig 2, 300) comprises a first extending portion (310) extending beyond an edge of the optical film set and the backplane; the first bonding members (RS1, RS2) are respectively applied uniformly on the first adhering surface and the second adhering surface; the second bonding member (400) is applied on a peripheral side of the optical film set and the backplane and bonded to the first extending portion (bonding member 400 is indirectly bonded to extending potion 310 via its connection to the display panel 300).
Regarding claim 7, 467’ teaches all of the elements of the claimed invention as stated above.

Regarding claim 10, 467’ teaches a display device comprising (Fig 3): a support stand (100); and a display module mounted on the support stand (Fig 3), the display module comprising: a display panel (300); an optical film set (250); a backplane (200); at least two first bonding members (RS1, RS2) bonding the display panel, the optical film set, and the backplane together; and a second bonding member (400; page 5 para 0003); wherein: the optical film set is stacked between the display panel and the backplane (Fig 3); one first bonding member (RS2) is disposed between the display panel (300) and the optical film set (250), and a second first bonding member (RS1) is disposed between the optical film set (250) and the backplane (200); and is disposed on an outer side of at least one of the display panel, the optical film set, and the backplane (Fig 3). 
However, 467’ fails to teach the first bonding members are made of light-transmitting material and the second bonding member is made of light non-transmitting material.
It would have been obvious to one of ordinary skill in the art to modify 467’ by employing a light transmitting adhesive resin for the first bonding members and non-light transmitting adhesive for the second bonding material in order to increase the display area and include the area occupied by the first bonding material while preventing light loss through the side of the display module.  

467’ further teaches wherein: the optical film set (Fig 3, 250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the display panel, the optical film set, and the backplane have a same size (Fig 3); the first bonding members (RS1, RS2) are respectively applied uniformly on the first adhering surface and the second adhering surface; the second bonding member (400) is applied on peripheral sides of the display panel, the optical film set, and the backplane. 
Regarding claim 14, 467’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the display panel, the optical film set, and the backplane have a same size (Fig 3); the first bonding members (RS1, RS2) are respectively applied on an edge portion of the first adhering surface and the second adhering surface; the second bonding member (400) is applied on a peripheral side of the display panel, the optical film set, and the backplane. 
Regarding claim 15, 467’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the optical film set and the backplane have a same size (Fig 3); the display panel (Fig 2, 300) comprises a first extending portion (310) extending beyond an edge of the optical film set and the backplane; the first bonding members (RS1, RS2) are respectively applied uniformly on the first adhering surface and the second adhering 
Regarding claim 16, 467’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the optical film set and the backplane have a same size (Fig 3); the display panel (Fig 2, 300) comprises a first extending portion (310) extending beyond an edge of the optical film set and the backplane; the first bonding members (RS1, RS2) are respectively applied on an edge portion of the first adhering surface and the second adhering surface; the second bonding member (400) is applied on a peripheral side of the optical film set and the backplane and is bonded to the first extending portion (bonding member 400 is indirectly bonded to extending potion 310 via its connection to the display panel 300).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180046467A (467’) as applied to claims 1 and 10 above, and further in view of Lin et al (U.S. PGPub No. 2011/0242841).
Regarding claims 2 and 11, 467’ teaches all of the elements of the claimed invention as stated above.
However, 467’ fails to teach wherein the first bonding members are foam tape, ultraviolet glue or hot melt adhesive.
Lin teaches the use of a transparent glue material (UV glue) in a backlight module for an liquid crystal display (para 0077). Additionally,  it is routine in the liquid crystal display art to utilize optically clear and transparent UV glues as a bonding material in a liquid crystal display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the display of 467 by utilizing a transparent UV glue for the first bonding material as suggested by Lin in view of its equivalent bonding performance as well as its routine use in liquid crystal displays.              

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180046467A (467’) as applied to claims 1 and 10 above, and further in view of Shimizu (U.S. PGPub No. 2016/0131821).
Regarding claim 8, 467’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the display panel (Fig 2, 300) comprises a first extending portion (310) extending beyond an edge of the optical film set; the first bonding members (RS1, RS2) are respectively applied uniformly on the first adhering surface and the second adhering surface; the second bonding member (400) is applied on a peripheral side of the optical film set and is bonded to the first extending portion and the second extending portion.
However, 467’ fails to teach the backplane comprises a second extending portion extending beyond the edge of the optical film set.
Shimizu teaches the backplane (Fig 3, 22) comprises a second extending portion (22b) extending beyond the edge of the optical film set (18) (edge lit backplane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the direct lit backplane of 467’ with an edge lit backplane as taught by Shimizu to achieve a thickness reduction of the display device (see Shimizu para 0002). 
Regarding claim 9, 467’ teaches all of the elements of the claimed invention as stated above.

However, 467’ fails to teach the backplane comprises a second extending portion extending beyond the edge of the optical film set.
Shimizu teaches the backplane (Fig 3, 22) comprises a second extending portion (22b) extending beyond the edge of the optical film set (18) (edge lit backplane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the direct lit backplane of 467’ with an edge lit backplane as taught by Shimizu to achieve a thickness reduction of the display device (see Shimizu para 0002). 
Regarding claim 17, 467’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film set (250) comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the display panel (Fig 2, 300) comprises a first extending portion (310) extending beyond an edge of the optical film set; the first bonding members (RS1, RS2) are respectively applied uniformly on the first adhering surface and the second adhering surface; the second bonding member (400) is applied on a peripheral side of the optical film set and is bonded to the first extending portion and the second extending portion.
However, 467’ fails to teach the backplane comprises a second extending portion extending beyond the edge of the optical film set.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the direct lit backplane of 467’ with an edge lit backplane as taught by Shimizu to achieve a thickness reduction of the display device (see Shimizu para 0002). 
Regarding claim 18, 467’ teaches all of the elements of the claimed invention as stated above.
467’ further teaches wherein: the optical film (250) set comprises a first adhering surface (the top surface) facing the display panel (300) and a second adhering surface (the bottom surface) facing the backplane (200); the display panel (Fig 2, 300) comprises a first extending portion (310) extending beyond an edge of the optical film set; the first bonding members (RS1, RS2) are respectively applied on an edge portion of the first adhering surface and the second adhering surface; the second bonding member (400) is applied on a peripheral side of the optical film set and is bonded to the first extending portion and the second extending portion.
However, 467’ fails to teach the backplane comprises a second extending portion extending beyond the edge of the optical film set.
Shimizu teaches the backplane (Fig 3, 22) comprises a second extending portion (22b) extending beyond the edge of the optical film set (18) (edge lit backplane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the direct lit backplane of 467’ with an edge lit backplane as taught by Shimizu to achieve a thickness reduction of the display device (see Shimizu para 0002). 



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D PETERSON/Examiner, Art Unit 2871           

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871